UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) Earliest Event Date requiring this Report:July 31, 2015 / August 14, 2015 CAPSTONE COMPANIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) FLORIDA 0-28331 84-1047159 (State of Incorporation or (Commission File Number) (I.R.S. Employer Organization) Identification No.) 350 Jim Moran Blvd. Suite 120 Deerfield Beach, Florida 33442 (Address of principal executive offices) (954) 252-3440 (Registrant's telephone number, including area code) ITEM 8.01Other Events.Capstone Companies, Inc. (“Company”) conducted a webcast/teleconference on Friday, August 14, 2015 to review financial results for the second quarter of fiscal year 2015 (as reported in the Form 10Q report filed with the Commission on August 13, 2015).A transcript of Company statements is attached as Exhibit 99.1 to this Report.Attached to this Report as Exhibit 99.2, is a Press Release concerning the financial results for the fiscal quarter ending June 30, 2015 and released by the Company on July 31, 2015. The information presented in Item8.01 of this Current Report on Form 8-K and its exhibits or sources incorporated by reference herein shall not be deemed “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liabilities of that section, unless we specifically state that the information is to be considered “filed” under the Exchange Act or specifically incorporate it by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. ITEM 9.01Financial Statements and Exhibits EXHIBIT NUMBEREXHIBIT DESCRIPTION Transcript of August 17, 2015 Webcast by Capstone Companies, Inc. Press Release and Q2 Financials – June 30, 2015 *Filed Herein SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTONE COMPANIES, INC., A FLORIDA CORPORATION Date:August 19, 2015 By: /s/ Stewart Wallach Chief Executive Officer
